SECTION 906 CERTIFICATION Pursuant to 18 U.S.C. ss.1350, the undersigned officer of World Funds Trust Inc. (the "Company"), hereby certifies, to the best of his knowledge, that the Company's Report on Form N-CSR for the period ended March 31, 2011 (the "Report") fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities and Exchange Act of 1934 and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: June 10, 2011 Name: /s/ John Pasco, III John Pasco, III Title:Principal Executive Officer This certification is being furnished solely pursuant to 18 U.S.C. ss. 1350 and is not being filed as a part of the Report or as a separate disclosure document. SECTION 906 CERTIFICATION Pursuant to 18 U.S.C. ss.1350, the undersigned officer of World Funds Trust Inc. (the "Company"), hereby certifies, to the best of her knowledge, that the Company's Report on Form N-CSR for the period ended March 31, 2011 (the "Report") fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities and Exchange Act of 1934 and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: June 10, 2011 Name:/s/ Karen Shupe Karen Shupe Title:Principal FinancialOfficer This certification is being furnished solely pursuant to 18 U.S.C. ss. 1350 and is not being filed as a part of the Report or as a separate disclosure document.
